FILED
                             NOT FOR PUBLICATION                           MAR 02 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


YUERU DENG,                                      No. 13-71871

               Petitioner,                       Agency No. A047-864-767

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Yueru Deng, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

order finding Deng removable and denying his application under 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1186a(c)(4)(B) for waiver of the joint filing requirement to remove the

conditional basis of his lawful permanent resident status. We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s denial of

a waiver under 8 U.S.C. § 1186a(c)(4)(B). Damon v. Ashcroft, 360 F.3d 1084,

1087 (9th Cir. 2004). We deny the petition for review.

      Substantial evidence supports the agency’s denial of Deng’s application for

waiver under 8 U.S.C. § 1186a(c)(4)(B), where Deng did not meet his burden of

demonstrating that he entered into his marriage to his former United States citizen

spouse in good faith. See 8 U.S.C. § 1186a(c)(4)(to establish eligibility for this

waiver, the alien must demonstrate that “the qualifying marriage was entered into

in good faith by the alien spouse”).

      Deng’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                          2                                   13-71871